Title: To Thomas Jefferson from Pseudonym: "Publick Good", 21 August 1821
From: Pseudonym: “Publick Good”
To: Jefferson, Thomas


Sir—
Baltimore
August 21st 1821
Probably you are not aprised of the unparalleled conduct of certain men in this City introducing in a new way, men of honorable standing to overthrow the Godly fabrick of philanthopy—: That God created all men at least politically equal, is a principle for which they labor day and night. Aristocracy never was more alive and allert than it is at this time, in this part of the country; the enclosed is some evidence of this assertion—and all this cannot be compared with the verbal abuse of truth: extortions and falcifications are continually made use of, and too often seduces the unwary. Good God is there no remedy? There are yet a few surviving friends of the Holy revolution of seventy six, who were they to deem it, as many good and wise men do, useful for the instruction of the rising and future generation, to bequeath them a Joint farewell address, as did the immortal Washington—the enemies of mankind would not delude so many goodmeaning men as these. Blessings, ever intended by our Heavenly Father, might flow from such an undertaking.Continue to live happy, thou good all man.Publick Good